Exhibit 10.14

 

EXECUTION VERSION

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (“Agreement”) is entered into by and between Williams
Scotsman, Inc., a Maryland corporation (the “Employer”), and Brad Soultz, an
individual (the “Executive”).

 

WHEREAS, the Executive is currently employed as the President and Chief
Executive Officer; and

 

WHEREAS, the Employer and the Executive desire to enter into this Agreement to
set out the terms and conditions for the continued employment relationship of
the Executive with the Employer.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto agree as
follows:

 

1.                                      Employment Agreement. On the terms and
conditions set forth in this Agreement, the Employer agrees to continue to
employ the Executive and the Executive agrees to continue to be employed by the
Employer for the Employment Period set forth in Section 2 and in the positions
and with the duties set forth in Section 3. Terms used herein with initial
capitalization not otherwise defined are defined in Section 24.

 

2.                                      Term. The initial term of employment
under this Agreement shall extend for 36 months from the date hereof (the
“Initial Term”). The term of employment shall be automatically extended for an
additional consecutive 12-month period (the “Extended Term”) on the last day of
the Initial Term and each subsequent anniversary thereof, unless and until the
Employer or Executive provides written notice to the other party in accordance
with Section 10 hereof not less than 120 days before such anniversary date that
such party is electing not to extend the term of employment under this Agreement
(“Non-Renewal”), in which case the term of employment hereunder shall end as of
the end of such Initial Term or Extended Term, as the case may be, unless sooner
terminated as hereinafter set forth. Such Initial Term and all such Extended
Terms are collectively referred to herein as the “Employment Period.” Anything
herein to the contrary notwithstanding, if on the date of a Change in Control
the remaining term of the Employment Period is less than 12 months, the
Employment Period shall be automatically extended to the end of the 12-month
period following such Change in Control.

 

3.                                      Position and Duties. During the
Employment Period, the Executive shall serve as the President and Chief
Executive Officer. In such capacities, the Executive shall report exclusively to
the Chairman of the Board and shall have the duties, responsibilities and
authorities customarily associated with such position(s) in a company the size
and nature of the Employer. The Executive shall devote the Executive’s
reasonable best efforts and full business

 

--------------------------------------------------------------------------------


 

time to the performance of the Executive’s duties hereunder and the advancement
of the business and affairs of the Employer; provided that, the Executive may
serve on civic, charitable, educational, religious, public interest or public
service boards, and manage the Executive’s personal and family investments, in
each case, to the extent such activities do not materially interfere with the
performance of the Executive’s duties and responsibilities hereunder.

 

4.                                      Place of Performance. During the
Employment Period, except for reasonable travel on the Employer’s business
consistent with the Executive’s position, the Executive shall be based primarily
at the Employer’s executive headquarters, currently located in Baltimore,
Maryland, 21231. The Executive has a period of one year from the date hereof
(the “Relocation Period”) in which to relocate his principal residence from
Atlanta, Georgia to the Baltimore, Maryland metropolitan area.  During the
Relocation Period, the Employer will pay or reimburse the Executive’s costs to
relocate to Baltimore, Maryland in accordance with the terms of the Employer’s
relocation policy.

 

5.                                      Compensation and Benefits; Options.

 

(a)                                 Base Salary. During the Employment Period,
the Employer shall pay to the Executive a base salary (the “Base Salary”) at the
rate of no less than $600,000 per calendar year, less applicable deductions, and
prorated for any partial year. Beginning with the first quarter of 2019, the
Base Salary shall be reviewed for increase by the Employer no less frequently
than annually, and shall be increased in the discretion of the Employer and any
such adjusted Base Salary shall constitute the “Base Salary” for purposes of
this Agreement. The Base Salary shall be paid in substantially equal
installments in accordance with the Employer’s regular payroll procedures. The
Executive’s Base Salary may not be decreased during the Employment Period.

 

(b)                                 Annual Bonus. For each fiscal year of the
Employer ending during the Employment Period, the Executive shall be eligible to
earn an annual cash performance bonus (an “Annual Bonus”) based on performance
against performance criteria determined by the Compensation Committee of the
Board (the “Committee”). The Executive’s annual target bonus opportunity for a
fiscal year shall equal 133% of the Executive’s Base Salary at the beginning of
such year (the “Target Bonus”). The Executive’s Annual Bonus for a fiscal year
shall be determined by the Committee after the end of the applicable bonus
period and shall be paid to the Executive when annual bonuses for that year are
paid to other senior executives of the Employer generally, but in no event later
than March 15 of the year following the year to which such Annual Bonus relates.

 

(c)                                  Long Term Incentive Equity.

 

(i)                                     Initial Public Offering Award. Upon
completion of an Initial Public Offering of Employer shares, the Executive shall
receive a one-time equity award consistent with the terms set forth in Annex A.

 

2

--------------------------------------------------------------------------------


 

(ii)                                  Annual Award. With respect to each fiscal
year of the Employer ending during the Employment Period, the Executive shall be
eligible to receive annual equity awards under the Employer’s long-term equity
incentive plan then in effect (“Annual Award”). The level of the Executive’s
participation in any such plan, if any, shall be determined in the discretion of
the Committee from time to time. The target grant value of the Annual Award is
$1,000,000, but the actual value of any grant may be higher or lower based on
Committee discretion. Terms and conditions of such awards shall be governed by
the terms and conditions of the applicable plan and the applicable award
agreements.

 

(iii)                               Initial Annual Award. For the Employer’s
2018 fiscal year, the Executive shall receive an equity award having a grant
date fair value (as determined by the Committee) of $1,000,000, 50% of which
will be in the form of options and 50% of which will be in the form of
restricted stock units, in each case, consistent with the terms set forth in
Annex A.

 

(d)                                 Vacation. During the Employment Period, the
Executive shall be entitled to four (4) weeks’ vacation annually to be used in
accordance with the Employer’s applicable vacation policy.

 

(e)                                  Automobile Allowance. During the Employment
Period, the Executive shall be entitled to an automobile allowance of $15,000
annually to be used in accordance with the Employer’s applicable automobile
allowance policy.

 

(f)                                   Benefits. During the Employment Period,
the Employer shall provide to the Executive employee benefits and perquisites on
a basis that is comparable in all material respects to that provided to other
similarly situated executives of the Employer. The Employer shall have the right
to change insurance carriers and to adopt, amend, terminate or modify employee
benefit plans and arrangements at any time and without the consent of the
Executive.

 

6.                                      Expenses. The Executive is expected and
is authorized to incur reasonable expenses in the performance of his duties
hereunder. The Employer shall reimburse the Executive for all such expenses
reasonably and actually incurred in accordance with policies which may be
adopted from time to time by the Employer promptly upon periodic presentation by
the Executive of an itemized account, including reasonable substantiation, of
such expenses.

 

7.                                      Confidentiality, Non-Disclosure and
Non-Competition Agreement. The Employer and the Executive acknowledge and agree
that during the Executive’s employment with the Employer, the Executive will
have access to and may assist in developing Employer Confidential Information
and will occupy a position of trust and confidence with respect to the
Employer’s affairs and business and the affairs and business of the Employer
Affiliates. The Executive agrees that the following obligations are necessary to
preserve the confidential and proprietary nature of Employer Confidential
Information and to protect the Employer and the Employer Affiliates against
harmful solicitation of employees and customers, harmful competition and other
actions by the Executive that would result in serious adverse consequences for
the Employer and the Employer Affiliates:

 

3

--------------------------------------------------------------------------------


 

(a)                                 Non-Disclosure. During and after the
Executive’s employment with the Employer, the Executive will not knowingly use,
disclose or transfer any Employer Confidential Information other than as
authorized in writing by the Employer or within the scope of the Executive’s
duties with the Employer as determined reasonably and in good faith by the
Executive. Anything herein to the contrary notwithstanding, the provisions of
this Section 7(a) shall not apply when disclosure is required by law or by any
court, arbitrator, mediator or administrative or legislative body (including any
committee thereof) with actual or apparent jurisdiction to order the Executive
to disclose or make accessible any information or as to information that becomes
generally known to the public or within the relevant trade or industry other
than due to the Executive’s violation of this Section 7(a).

 

(b)                                 Materials. The Executive will not remove any
Employer Confidential Information or any other property of the Employer or any
Employer Affiliate from the Employer’s premises or make copies of such materials
except for normal and customary use in the Employer’s business as determined
reasonably and in good faith by the Executive. The Executive will return to the
Employer all Employer Confidential Information and copies thereof and all other
property of the Employer or any Employer Affiliate at any time upon the request
of the Employer and in any event promptly after termination of Executive’s
employment. The Executive agrees to attempt in good faith to identify and return
to the Employer any copies of any Employer Confidential Information after the
Executive ceases to be employed by the Employer. Anything to the contrary
notwithstanding, nothing in this Section 7 shall prevent the Executive from
retaining a home computer, papers and other materials of a personal nature that
do not contain Employer Confidential Information.

 

(c)                                  No Solicitation or Hiring of Employees.
During the Non-Compete Period, the Executive shall not solicit, entice, persuade
or induce any individual who is employed by the Employer or any Employer
Affiliate (or who was so employed within 180 days prior to the Executive’s
action) to terminate or refrain from continuing such employment or to become
employed by or enter into contractual relations with any other individual or
entity and the Executive shall not hire, directly or indirectly, as an employee,
consultant or otherwise, any such person.

 

(d)                                 Non-Competition.

 

(i)                                     During the Non-Compete Period, the
Executive shall not, directly or indirectly, (A) solicit or encourage any client
or customer of the Employer or any direct or indirect subsidiary of the
Employer, or any person or entity who was such a client or customer within
180 days prior to Executive’s action to terminate, reduce or alter in a manner
adverse to the Employer or any direct or indirect subsidiary of the Employer,
any existing business arrangements with the Employer or any direct or indirect
subsidiary of the Employer or to transfer existing business from the Employer or
any direct or indirect subsidiary of the Employer to any other person or entity,
(B) provide services in any capacity to any entity in any geographic area in
which the Employer or any direct or indirect subsidiary of the Employer conducts
that business, or is actively planning to conduct that business, as of the date
of such termination (the “Non-Competition Area”) if (i) the entity competes with
the Employer or any direct or indirect

 

4

--------------------------------------------------------------------------------


 

subsidiary of the Employer by engaging in any business engaged in by the
Employer or any direct or indirect subsidiary of the Employer, or (ii) the
services to be provided by the Executive are competitive with the Employer or
any direct or indirect subsidiary of the Employer and substantially similar to
those previously provided by the Executive to the Employer, or (C) own an
interest in any entity, including those described in
Section 7(d)(i)(B)(i) immediately above. The Executive agrees that, before
providing services, whether as an employee or consultant, to any entity during
the Non-Compete Period, the Executive will provide a copy of this Agreement to
such entity, and such entity shall acknowledge to the Employer in writing that
it has read this Agreement. The Executive acknowledges that this covenant has a
unique, very substantial and immeasurable value to the Employer, that the
Executive has sufficient assets and skills to provide a livelihood for the
Executive while such covenant remains in force and that, as a result of the
foregoing, in the event that the Executive breaches such covenant, monetary
damages would be an insufficient remedy for the Employer and equitable
enforcement of the covenant would be proper.

 

(ii)                                  If the restrictions contained in
Section 7(d)(i) shall be determined by any court of competent jurisdiction to be
unenforceable by reason of their extending for too great a period of time or
over too great a geographical area or by reason of their being too extensive in
any other respect, Section 7(d)(i) shall be modified to be effective for the
maximum period of time for which it may be enforceable and over the maximum
geographical area as to which it may be enforceable and to the maximum extent in
all other respects as to which it may be enforceable.

 

(e)                                  Enforcement. The Executive acknowledges
that in the event of any breach of this Section 7, the business interests of the
Employer and the Employer Affiliates will be irreparably injured, the full
extent of the damages to the Employer and the Employer Affiliates will be
impossible to ascertain, monetary damages will not be an adequate remedy for the
Employer and the Employer Affiliates, and the Employer will be entitled to
enforce this Agreement by a temporary, preliminary and/or permanent injunction
or other equitable relief, without the necessity of posting bond or security,
which the Executive expressly waives. The Executive understands that the
Employer may waive some of the requirements expressed in this Agreement, but
that such a waiver to be effective must be made in writing and should not in any
way be deemed a waiver of the Employer’s right to enforce any other requirements
or provisions of this Agreement. The Executive agrees that each of the
Executive’s obligations specified in this Agreement is a separate and
independent covenant and that the unenforceability of any of them shall not
preclude the enforcement of any other covenants in this Agreement. In signing
this Agreement, the Executive gives the Employer assurance that the Executive
has carefully read and considered all of the terms and conditions of this
Agreement.  The Executive agrees that these restraints are necessary for the
reasonable and proper protection of the Employer and the Employer Affiliates and
their Confidential Information and that each and every one of the restraints is
reasonable in respect to subject matter, length of time and geographic area, and
that these restraints, individually or in the aggregate, will not prevent  the
Executive from obtaining other suitable employment during the period in which 
the Executive is bound by the restraints. The Executive agrees that, before
providing services, whether as an employee or consultant, to any entity during
the period of time that the Executive is subject to the constraints in this

 

5

--------------------------------------------------------------------------------


 

Agreement, the Executive will provide a copy of this Agreement to such entity,
and such entity shall acknowledge to the Employer in writing that it has read
this Agreement. The Executive acknowledges that each of these covenants has a
unique, very substantial and immeasurable value to the Employer and its
Affiliates and that the Executive has sufficient assets and skills to provide a
livelihood while such covenants remain in force. The Executive further covenants
that he will not challenge the reasonableness or enforceability of any of the
covenants set forth in this Agreement, and that the Executive will reimburse the
Employer and the Employer Affiliates for all costs (including, without
limitation, reasonable attorneys’ fees) incurred in connection with any action
to enforce any of the provisions of this Agreement if the Executive challenges
the reasonableness or enforceability of any of the provisions of this Agreement.
It is also agreed that each of the Employer Affiliates will have the right to
enforce all of the Executive’s obligations to that affiliate under this
Agreement.

 

8.                                      Termination of Employment.

 

(a)                                 Permitted Terminations. The Executive’s
employment hereunder may be terminated during the Employment Period under the
following circumstances:

 

(i)                                     Death. The Executive’s employment
hereunder shall terminate automatically upon the Executive’s death;

 

(ii)                                  By the Employer. The Employer may
terminate the Executive’s employment:

 

(A)                               Disability. If the Executive shall have been
substantially unable to perform the Executive’s material duties hereunder by
reason of illness, physical or mental disability or other similar incapacity,
which inability shall continue for 180 consecutive days or 270 days in any
24-month period (a “Disability”) (provided, that until such termination, the
Executive shall continue to receive the Executive’s compensation and benefits
hereunder, reduced by any benefits payable to the Executive under any applicable
disability insurance policy or plan); or

 

(B)                               Cause. For Cause or without Cause;

 

(iii)                               By the Executive. The Executive may
terminate the Executive’s employment for any reason (including Good Reason) or
for no reason.

 

(b)                                 Termination. Any termination of the
Executive’s employment by the Employer or the Executive (other than because of
the Executive’s death) shall be communicated by written Notice of Termination to
the other party hereto in accordance with Section 10 hereof. For purposes of
this Agreement, a “Notice of Termination” shall mean a notice which shall
indicate the specific termination provision in this Agreement relied upon, if
any, and set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated. Termination of the Executive’s employment shall take
effect on the Date of Termination. The Executive agrees, in the event of

 

6

--------------------------------------------------------------------------------


 

any dispute under Section 8(a)(ii)(A) as to whether a Disability exists, and if
requested by the Employer, to submit to a physical examination by a licensed
physician selected by mutual consent of the Employer and the Executive, the cost
of such examination to be paid by the Employer. The written medical opinion of
such physician shall be conclusive and binding upon each of the parties hereto
as to whether a Disability exists and the date when such Disability arose. This
Section shall be interpreted and applied so as to comply with the provisions of
the Americans with Disabilities Act and any applicable state or local laws.

 

9.                                      Compensation Upon Termination.

 

(a)                                 Disability. If the Employer terminates the
Executive’s employment during the Employment Period because of the Executive’s
Disability pursuant to Section 8(a)(ii)(A), the Employer shall pay to the
Executive (i) the Accrued Benefits; and (ii) a pro rata portion (based on the
number of days during the applicable fiscal period prior to the Date of
Termination) of the Annual Bonus the Executive would have earned absent such
termination, with such payment to be made based on actual performance and at the
time bonus payments are made to executives of the Employer generally. In
addition, any outstanding equity awards granted pursuant to
Section 5(c)(i)-(iii) that are subject solely to time-based vesting conditions
shall immediately vest. The vesting, if any, upon termination as a result of the
Executive’s Disability of any outstanding equity awards that are subject to
performance-based vesting conditions shall be determined based on actual
performance in the applicable fiscal period in which termination occurs, and the
Executive will vest in any such awards to the extent performance metrics are
ultimately achieved. Except as set forth herein, the Employer shall have no
further obligation to the Executive under this Agreement.

 

(b)                                 Death. If the Executive’s employment is
terminated during the Employment Period as a result of the Executive’s death,
the Employer shall pay to the Executive’s legal representative or estate, and
the Executive’s legal representative or estate shall be entitled to, as
applicable, (i) the amounts set forth in Section 9(a); and (ii) one times the
Executive’s Base Salary at the time of termination less amounts payable, if any,
under any Company provided life insurance policy, payable in a lump sum. Except
as set forth herein, the Employer shall have no further obligation to the
Executive under this Agreement.

 

(c)                                  Termination by the Employer for Cause or by
the Executive without Good Reason. If, during the Employment Period, the
Employer terminates the Executive’s employment for Cause pursuant to
Section 8(a)(ii)(B) or the Executive terminates his employment without Good
Reason, the Employer shall pay to the Executive the Accrued Benefits. Except as
set forth herein, the Employer shall have no further obligations to the
Executive under this Agreement.

 

(d)                                 Termination by the Employer without Cause or
by the Executive with Good Reason. Subject to Section 9(e), if the Employer
terminates the Executive’s employment during the Employment Period for a reason
other than for Cause or due to the Executive’s Disability pursuant to
Section 8(a)(ii)(A) or if the Executive terminates his employment hereunder with
Good Reason, (i) the Employer shall pay the Executive (A) the Accrued Benefits,
(B) a pro rata portion (based on the number of days during the applicable fiscal
period prior to

 

7

--------------------------------------------------------------------------------


 

the Date of Termination) of the Annual Bonus the Executive would have earned
absent such termination, with such payment to be made based on actual
performance and at the time bonus payments are made to executives of the
Employer generally, (C) continued Base Salary for 12 months following the Date
of Termination payable in equal installments in accordance with the Employer’s
normal payroll practices (the “Cash Severance Payment”); and (ii) the Executive
shall be entitled to additional payments, payable in equal installments in
accordance with the Employer’s normal payroll practices, equal to the total
costs that would be incurred by the Executive to obtain and pay for continued
coverage under the Employer’s health insurance plans for 12 months following the
Date of Termination (the “Continued Coverage Payment”). For the purposes of this
Agreement, a voluntary termination by the Executive upon the expiration of the
Employment Period due to delivery of a non-renewal notice by the Employer
pursuant to Section 2 shall be treated as a termination by the Employer without
Cause.

 

(e)                                  Change in Control.

 

(i)                                     Section 9(e)(ii) shall apply if there is
(A) a termination of the Executive’s employment by the Employer for a reason
other than for Cause or due to the Executive’s Disability or by the Executive
for Good Reason, in either case, during the 12-month period after a Change in
Control; or (B) a termination of the Executive’s employment by the Employer for
a reason other than for Cause or due to the Executive’s Disability prior to a
Change in Control, if the termination was at the request of a third party or
otherwise arose in anticipation of a Change in Control (a termination described
in either clause (A) or clause (B), a “CIC Termination”).

 

(ii)                                  If any such termination occurs, (A) the
Executive shall receive benefits set forth in Section 9(d), except that the Cash
Severance Payment shall be equal to the sum of 1.5x the Executive’s Base Salary
at the time of termination and the Executive Target Bonus for the year of
termination and, if such Change in Control is a “change in control event” under
Section 409A of the Code (a “Qualifying CIC”), shall be paid in a lump sum, and
(B) the Continued Coverage Payment shall be paid in a lump sum. In addition, any
outstanding equity awards granted pursuant to Section 5(c)(i)-(iii) that are
subject solely to time-based vesting conditions shall immediately vest upon a
CIC Termination. For the avoidance of doubt, the acceleration, if any, upon a
CIC Termination of any outstanding equity awards that are subject to
performance-based vesting conditions shall be governed by the terms and
conditions of the applicable plan and the applicable award agreements. To the
extent the Executive’s CIC Termination is described in Section 9(e)(i)(B) and
the Change in Control is a Qualifying CIC, the incremental Cash Severance
Payment and any unpaid Cash Severance Payment shall be paid in a lump sum.

 

(f)                                   Liquidated Damages. The parties
acknowledge and agree that damages which will result to the Executive for
termination by the Employer of the Executive’s employment without Cause or by
the Executive for Good Reason shall be extremely difficult or impossible to
establish or prove, and agree that the amounts, excluding the Accrued Benefits,
payable to the Executive under Section 9(d) or Section 9(e) (the “Severance
Benefits”) shall constitute liquidated damages for any such termination. The
Executive agrees that, except for

 

8

--------------------------------------------------------------------------------


 

such other payments and benefits to which the Executive may be entitled as
expressly provided by the terms of this Agreement or any other applicable
benefit plan, such liquidated damages shall be in lieu of all other claims that
the Executive may make by reason of any such termination of his employment and
that, as a condition to receiving the Severance Benefits, the Executive must
execute a release of claims substantially in the form attached hereto as
Exhibit A (the “Release”). To be eligible for Severance Benefits, the Executive
must execute and deliver the Release, and such Release must become irrevocable,
within 60 days of the Date of Termination. The Cash Severance Payment shall be
made, and the continuing health insurance coverage shall commence, promptly
after the Release becomes irrevocable; provided that to the extent the 60-day
period spans two calendar years and to the extent required to comply with Code
Section 409A, such payments shall be made or commence, as applicable, on the
60th day following the Date of Termination.

 

(g)                                  No Offset. In the event of termination of
his employment, the Executive shall be under no obligation to seek other
employment and there shall be no offset against amounts due to him on account of
any remuneration or benefits provided by any subsequent employment he may
obtain. The Employer’s obligation to make any payment pursuant to, and otherwise
to perform its obligations under, this Agreement shall not be affected by any
offset, counterclaim or other right that the Employer or any Employer Affiliate
may have against him for any reason.

 

10.                               Notices. All notices, demands, requests, or
other communications which may be or are required to be given or made by any
party to any other party pursuant to this Agreement shall be in writing and
shall be hand delivered, mailed by first-class registered or certified mail,
return receipt requested, postage prepaid, delivered by overnight air courier,
or transmitted by facsimile transmission addressed as follows:

 

(i)                                     If to the Employer:

 

General Counsel & Secretary

Williams Scotsman, Inc.

901 South Bond Street, Suite 600

Baltimore, MD 21231

 

(ii)                                  If to the Executive:

 

Brad Soultz

790 Moores Mill Road NW

Atlanta, GA 30327

 

Each party may designate by notice in writing a new address to which any notice,
demand, request or communication may thereafter be so given, served or sent.
Each notice, demand, request, or communication that shall be given or made in
the manner described above

 

9

--------------------------------------------------------------------------------


 

shall be deemed sufficiently given or made for all purposes at such time as it
is delivered to the addressee (with the return receipt, the delivery receipt,
confirmation of facsimile transmission or the affidavit of messenger being
deemed conclusive but not exclusive evidence of such delivery) or at such time
as delivery is refused by the addressee upon presentation.

 

11.                               Severability. The invalidity or
unenforceability of any one or more provisions of this Agreement shall not
affect the validity or enforceability of the other provisions of this Agreement,
which shall remain in full force and effect.

 

12.                               Effect on Other Agreements. The provisions of
this Agreement shall supersede the terms of any plan, policy, agreement, award
or other arrangement of the Employer (whether entered into before or after the
date hereof) to the extent application of the terms of this Agreement is more
favorable to the Executive.

 

13.                               Survival. It is the express intention and
agreement of the parties hereto that the provisions of Sections 7, 9, 10, 14,
15, 17, 18, 20 and 21 hereof and this Section 13 shall survive the termination
of employment of the Executive. In addition, all obligations of the Employer to
make payments hereunder shall survive any termination of this Agreement on the
terms and conditions set forth herein.

 

14.                               Assignment. The rights and obligations of the
parties to this Agreement shall not be assignable or delegable, except that
(i) in the event of the Executive’s death, the personal representative or
legatees or distributees of the Executive’s estate, as the case may be, shall
have the right to receive any amount owing and unpaid to the Executive hereunder
and (ii) the rights and obligations of the Employer hereunder shall be
assignable and delegable in connection with any subsequent merger,
consolidation, sale of all or substantially all of the assets or equity
interests of the Employer or similar transaction involving the Employer or a
successor corporation. The Employer shall require any successor to the Employer
to expressly assume and agree to perform this Agreement in the same manner and
to the same extent that the Employer would be required to perform it if no such
succession had taken place.

 

15.                               Binding Effect. Subject to any provisions
hereof restricting assignment, this Agreement shall be binding upon the parties
hereto and shall inure to the benefit of the parties and their respective heirs,
devisees, executors, administrators, legal representatives, successors and
assigns.

 

16.                               Amendment; Waiver. This Agreement shall not be
amended, altered or modified except by an instrument in writing duly executed by
the party against whom enforcement is sought. Neither the waiver by either of
the parties hereto of a breach of or a default under any of the provisions of
this Agreement, nor the failure of either of the parties, on one or more
occasions, to enforce any of the provisions of this Agreement or to exercise any
right or privilege hereunder, shall thereafter be construed as a waiver of any
subsequent breach or default of a similar nature, or as a waiver of any such
provisions, rights or privileges hereunder.

 

10

--------------------------------------------------------------------------------


 

17.                               Headings. Section and subsection headings
contained in this Agreement are inserted for convenience of reference only,
shall not be deemed to be a part of this Agreement for any purpose, and shall
not in any way define or affect the meaning, construction or scope of any of the
provisions hereof.

 

18.                               Governing Law. This Agreement, the rights and
obligations of the parties hereto, and any claims or disputes relating thereto,
shall be governed by and construed in accordance with the laws of the State of
Maryland (but not including any choice of law rule thereof that would cause the
laws of another jurisdiction to apply).

 

19.                               Entire Agreement. This Agreement constitutes
the entire agreement between the parties respecting the employment of the
Executive, there being no representations, warranties or commitments except as
set forth herein.

 

20.                               Counterparts. This Agreement may be executed
in two counterparts, each of which shall be an original and all of which shall
be deemed to constitute one and the same instrument.

 

21.                               Withholding. The Employer may withhold from
any benefit payment under this Agreement all federal, state, city or other taxes
as shall be required pursuant to any law or governmental regulation or ruling;
provided that any withholding obligation arising in connection with the exercise
of a stock option or the transfer of stock or other property shall be satisfied
through withholding an appropriate number of shares of stock or appropriate
amount of such other property.

 

22.                               Section 409A. The intent of the parties is
that payments and benefits under this Agreement comply with Section 409A of the
Code and the regulations and guidance promulgated thereunder (collectively “Code
Section 409A”) and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted to be in compliance therewith. If the Executive notifies
the Employer (with specificity as to the reason therefor) that the Executive
believes that any provision of this Agreement (or of any award of compensation,
including equity compensation or benefits) would cause the Executive to incur
any additional tax or interest under Code Section 409A and the Employer concurs
with such belief or the Employer (without any obligation whatsoever to do so)
independently makes such determination, the Employer shall, after consulting
with the Executive, reform such provision to attempt to comply with Code
Section 409A through good faith modifications to the minimum extent reasonably
appropriate to conform with Code Section 409A. To the extent that any provision
hereof is modified in order to comply with Code Section 409A, such modification
shall be made in good faith and shall, to the maximum extent reasonably
possible, maintain the original intent and economic benefit to the Executive and
the Employer of the applicable provision without violating the provisions of
Code Section 409A. In no event whatsoever shall the Employer be liable for any
additional tax, interest or penalty that may be imposed on the Executive by Code
Section 409A or damages for failing to comply with Code Section 409A. With
respect to any payment or benefit considered to be nonqualified deferred
compensation under Section 409A, a termination of employment shall not be deemed
to have occurred for purposes of any provision

 

11

--------------------------------------------------------------------------------


 

of this Agreement providing for the payment of any amounts or benefits upon or
following a termination of employment unless such termination is also a
“separation from service” within the meaning of Code Section 409A and, for
purposes of any such provision of this Agreement, references to a “termination,”
“termination of employment” or like terms shall mean “separation from service.”
Notwithstanding anything to the contrary in this Agreement, if the Executive is
deemed on the date of termination to be a “specified employee” within the
meaning of that term under Code Section 409A(a)(2)(B), then with regard to any
payment or the provision of any benefit that is considered nonqualified deferred
compensation under Code Section 409A payable on account of a “separation from
service,” such payment or benefit shall not be made or provided until the date
which is the earlier of (A) the expiration of the six (6)-month period measured
from the date of such “separation from service” of the Executive, and (B) the
date of the Executive’s death, to the extent required under Code Section 409A.
Upon the expiration of the foregoing delay period, all payments and benefits
delayed pursuant to this Section 22 (whether they would have otherwise been
payable in a single sum or in installments in the absence of such delay) shall
be paid or reimbursed to the Executive in a lump sum, and any remaining payments
and benefits due under this Agreement shall be paid or provided in accordance
with the normal payment dates specified for them herein. To the extent that
reimbursements or other in-kind benefits under this Agreement constitute
“nonqualified deferred compensation” for purposes of Code Section 409A, (A) all
expenses or other reimbursements hereunder shall be made on or prior to the last
day of the taxable year following the taxable year in which such expenses were
incurred by the Executive, (B) any right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit, and (C) no
such reimbursement, expenses eligible for reimbursement, or in-kind benefits
provided in any taxable year shall in any way affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year.
For purposes of Code Section 409A, the Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Employer. Notwithstanding any other provision of this
Agreement to the contrary, in no event shall any payment under this Agreement
that constitutes “nonqualified deferred compensation” for purposes of Code
Section 409A be subject to offset by any other amount unless otherwise permitted
by Code Section 409A.

 

23.                               Indemnification. Employer hereby agrees to
indemnify the Executive and provide Directors & Officers Liability Insurance
(“D&O Insurance”) coverage to the Executive, in each case, on terms and
conditions no less favorable than those provided to members of the Board.

 

24.                               Definitions.

 

“Accrued Benefits” means (i) Base Salary through the Date of Termination;
(ii) accrued and unused vacation pay; (iii) any earned but unpaid Annual Bonus;
(iv) any amounts owing to the Executive for reimbursement of expenses properly
incurred by the Executive prior to the Date of Termination and which are
reimbursable in accordance with Section 6; and (v) any other benefits or amounts
due and owing to the Executive under the terms of any plan, program or
arrangement of the Employer. Amounts payable pursuant to the clauses (i) -
(iii) shall be paid

 

12

--------------------------------------------------------------------------------


 

promptly after the Date of Termination and all other amounts will be paid in
accordance with the terms of the applicable plan, program or arrangement (as
modified by this Agreement).

 

“Board” means the Board of Directors of the Employer.

 

“Cause” shall be limited to the following events (i) the Executive’s conviction
of, or plea of nolo contendere to, a felony (other than in connection with a
traffic violation) under any state or federal law; (ii) the Executive’s failure
to substantially perform his essential job functions hereunder after receipt of
written notice from the Employer requesting such performance; (iii) a material
act of fraud or material misconduct with respect, in each case, to the Employer,
by the Executive; (iv) any material misconduct by the Executive that could be
reasonably expected to damage the reputation or business of the Employer or any
Employer Affiliate, or (v) the Executive’s material violation of a material
policy of the Employer.  Any determination of whether Cause exists shall be made
by the Committee in its sole discretion. Anything herein to the contrary
notwithstanding, the Executive shall not be terminated for Cause hereunder
unless (A) written notice stating the basis for the termination is provided to
the Executive, (B) as to clauses (ii), (iii), (iv) or (v) of this paragraph, the
Executive is given 15 days to cure the neglect or conduct that is the basis of
such claim (it being understood that any errors in expense reimbursement may be
cured by repayment), (C) if the Executive fails to cure such neglect or
conduct, there is a vote of a majority of the members of the Board to terminate
the Executive for Cause.

 

“Change in Control” shall have the meaning set forth in the Double Eagle
Acquisition Corp. 2017 Incentive Award Plan as in effect on the date hereof.

 

“Employer Affiliate” means any entity controlled by, in control of, or under
common control with, the Employer.

 

“Employer Confidential Information” means information known to the Executive to
constitute trade secrets or proprietary information belonging to the Employer or
other confidential financial information, operating budgets, strategic plans or
research methods, personnel data, projects or plans, or non-public information
regarding the terms of any existing or pending lending transaction between
Employer and an existing or pending client or customer (as the phrase “client or
customer” is defined in Section 7(d)(i) hereof), in each case, received by the
Executive in the course of his employment by the Employer or in connection with
his duties with the Employer. Notwithstanding anything to the contrary contained
herein, the general skills, knowledge and experience gained during the
Executive’s employment with the Employer, information publicly available or
generally known within the industry or trade in which the Employer competes and
information or knowledge possessed by the Executive prior to his employment by
the Employer, shall not be considered Employer Confidential Information.

 

“Date of Termination” means (i) if the Executive’s employment is terminated by
the Executive’s death, the date of the Executive’s death; (ii) if the
Executive’s employment is terminated because of the Executive’s Disability,
30 days after Notice of Termination, provided

 

13

--------------------------------------------------------------------------------


 

that the Executive shall not have returned to the performance of the Executive’s
duties on a full-time basis during such 30-day period; or (iii) if the
Executive’s employment is terminated by the Employer pursuant to
Section 8(a)(ii)(B) or by the Executive pursuant to Section 8(a)(iii), the date
specified in the Notice of Termination, which may not be less than 60 days after
the Notice of Termination in the event the Employer is terminating the Executive
without Cause or the Executive is terminating employment without Good Reason.

 

“Good Reason” means, unless otherwise agreed to in writing by the Executive,
(i) any material diminution or adverse change in the Executive’s titles;
(ii) reduction in the Executive’s Base Salary or Target Bonus; (iii) a failure
to grant the Executive, in any consecutive 12 month period, long term incentive
equity awards having a grant date fair value (as determined by the Committee in
good faith) of at least $1,000,000; (iv) a requirement that the Executive report
to someone other than the Employer’s Chairman of the Board; (v) a material
diminution in the Executive’s authority, responsibilities or duties or material
interference with the Executive’s carrying out his duties; (vi) the assignment
of duties inconsistent with the Executive’s position or status with the Employer
as of the date hereof; (vii) a relocation of the Executive’s primary place of
employment to a location more than 50 miles from the Employer’s executive
headquarters. In order to invoke a termination for Good Reason, (A) the
Executive must give written notice of the occurrence of an event of Good Reason
within 60 days of its occurrence, (B) the Employer must fail to cure such event
within 30 days of such notice, and (C) the Executive must terminate employment
within 10 days of the expiration of such cure period.

 

“Non-Compete Period” means the period commencing on the date hereof and ending
twelve months after the earlier of the expiration of the Employment Period or
the Executive’s Date of Termination.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement, or have caused this Agreement to be duly executed and delivered on
their behalf.

 

 

WILLIAMS SCOTSMAN, INC.

 

 

 

 

By:

/s/ Gerard E. Holthaus

 

Date:

11/29/2017

 

 

 

Name: Gerry E. Holthaus

 

Title: Chairman

 

 

 

EXECUTIVE

 

/s/ Brad Soultz

 

11/29/2017

 

Brad Soultz

 

15

--------------------------------------------------------------------------------


 

ANNEX A

 

Terms of Long Term Incentive Equity

 

Initial Public Offering Award:

 

50% time-vesting stock options and 50% restricted stock units vesting ratably
over 4 years valued at $1,600,000 at grant. A minimum of 25% of the Initial
Public Offering Award will vest if termination by the Employer without Cause or
by the Executive with Good Reason occurs within the first year of grant.

 

 

 

Initial Annual Award:

 

50% time-vested stock options and 50% restricted stock units vesting ratably
over 4 years valued at $1,000,000 at grant. A minimum of 25% of the Initial
Annual Award will vest if termination by the Employer without Cause or by the
Executive with Good Reason occurs within the first year of grant.

 

--------------------------------------------------------------------------------